—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in awarding primary placement of the child to respondent father. Contrary to petitioner mother’s contention, the court properly weighed the appropriate factors affecting the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167, 172-173; Matter of Paul C. v Tracy C., 209 AD2d 955, 956), “and the change made to the preexisting custodial arrangement has a sound and substantial basis in the record” (Matter of Schimmel v Schimmel, 262 AD2d 990, 991, lv denied 93 NY2d 817). (Appeal from Order of Oneida County Family Court, Flemma, J.H.O. — Custody.) Present— Pigott, Jr., P. J., Pine, Hurlbutt, Kehoe and Lawton, JJ.